 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFFORD A. VENSON,                                  1:19-cv-01400-SKO (PC)

12                        Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
13             v.                                          TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE WITHIN 45 DAYS
14    J. KNIGHT,
15                        Defendant.
16

17            Plaintiff Clifford A. Venson is a state prisoner proceeding pro se in a civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or submitted an

19   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

20            Accordingly, IT IS HEREBY ORDERED that:

21            Within 45 days of the date of service of this order, Plaintiff shall submit the attached

22   application to proceed in forma pauperis, completed and signed, or, in the alternative, pay the

23   $400.00 filing fee for this action. No requests for extension will be granted without a showing

24   of good cause. Failure to comply with this order will result in dismissal of this action.

25
     IT IS SO ORDERED.
26
27   Dated:     October 15, 2019                                    /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
28
